Citation Nr: 1042170	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for degenerative 
disc disease, lumbar spine with history of pelvic fracture, 
evaluated as 10 percent disabling prior to April 30, 2009 and as 
20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that during the pendency of this appeal, a May 
2009 rating decision increased the rating for the Veteran's 
lumbar spine disability, from 10 percent to 20 percent disabling, 
effective April 30, 2009.  However, as the grant does not 
represent a total grant of benefits sought on appeal, the claim 
for an increased rating remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

For reasons explained below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim. 

The Board notes that a December 2009 rating decision pertaining 
to different disabilities indicates that there are additional 
outstanding electronic VA outpatient treatment records from the 
Battle Creek VAMC through April 2009.  VA treatment records 
dating from April 2008 to July 2008 are of record.  However, 
records dating since that time should be obtained and placed in 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

The Veteran should also be asked to provide any information on 
current private treatment he may have received.  38 U.S.C.A. § 
5103A(c) (West 2002). 
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for a 
lumbar spine disability since April 2008.  
After securing the necessary release, the 
RO/AMC should obtain any records that are 
not duplicates of those already contained 
in the claims file. 

2.  Obtain VA outpatient treatment records 
dating since July 2009 from the Battle 
Creek, Michigan VA Medical Center.

3.  After the development requested above 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order. 

The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


